Case 3:17-cv-00101-RDM Document 548 Filed 11/17/20 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CONSUMER FINANCIAL
PROTECTION BUREAU,
Plaintiff,
: 3:17-CV-101
V. : (JUDGE MARIANI)
NAVIENT CORPORATION, et al.,
Defendants.
ORDER

The background of this Order is as follows:

On July 10, 2020, Defendants (“Navient”) filed a Motion for Judgment on the Pleadings
(Doc. 504) following the Supreme Court’s decision in Seila Law LLC v. Consumer Financial
Protection Bureau, 140 S.Ct. 2183 (2020). Plaintiff CFPB thereafter filed a “Notice Regarding
Seila Law LLC v. CFPB and Ratification” (Doc. 506), explaining that “in the wake of the
decision in Seila Law rendering [the CFPB Director] removable at will, the Bureau’s Director
has considered the basis for the decision to file the complaint in this proceeding, and has
ratified that decision,” and attaching thereto the Declaration of Kathleen L. Kraninger, Director
of Plaintiff Consumer Financial Protection Bureau, Regarding Ratification (Doc. 506-1).

In its motion for judgment on the pleadings, Navient asserts that, in light of the Supreme
Court’s recent decision in Seila, “[i]t is now established law that the CFPB never had
constitutional authority to bring this action and that the filing of this lawsuit was unauthorized

and unlawful.” (Doc. 505, at 1). According to Navient, because the statute of limitations ran on
Case 3:17-cv-00101-RDM Document 548 Filed 11/17/20 Page 2 of 3

all of the CFPB’s claims prior to the decision in Seila, any ratification now by a properly
appointed Director of the CFPB would be improper in that it “cannot revive the statute of
limitations period.” (Id.).

In Seila, the Supreme Court, having found that 12 U.S.C. § 5491(c)(3), the provision
addressing the CFPB Director's removal protection, was severable from the other provisions of
the Dodd-Frank Act, remanded the case to the Court of Appeals for the Ninth Circuit “to
consider whether the civil investigative demand was validly ratified.” Seila, 140 S.Ct. at 2211.
On remand, the Ninth Circuit, following receipt of the parties’ briefs addressing the ratification
of the civil investigative demand, ordered oral argument to be held on November 19, 2020.
The Ninth Circuit's order directed the parties to be prepared to address the following issues:

1. “[W]hether the three-year limitations period in 12 U.S.C. § 5564(g)(1) renders Director

Kraninger’s ratification untimely”; and

2. “[WJhether the unconstitutional for-cause removal provision applied to Acting Director

Mulvaney when he ratified the Civil Investigative Demand.”

See Consumer Financial Protection Bureau v. Seila, No. 17-56324 (Doc. 67)(9th Cir., Oct. 16,
2020).

Due to the recentness of the Supreme Court's decision finding 12 U.S.C. § 5491(c)(3)
unconstitutional, but severable from the remainder of the Dodd-Frank Act, no Court has
addressed the issue presently before this Court: whether the Supreme Court’s decision in
Seila requires dismissal of an action where the CFPB timely initiated suit, but where that action

was only ratified by a CFPB Director who was subject to summary removal by the President of

2
Case 3:17-cv-00101-RDM Document 548 Filed 11/17/20 Page 3 of 3

the United States outside of the applicable statute of limitations. Although the parties have
submitted briefs in support and opposition of their respective positions, no case law directly
addresses the issue herein. However, upon review of the parties’ briefs submitted to the Ninth
Circuit Court of Appeals addressing whether the civil investigative demand was validly ratified,
and the issues specifically identified by the Ninth Circuit for oral argument, it appears the issue
now before this Court may be addressed, at least in large part, by the Ninth Circuit in the near
future. While this Court recognizes that it is not bound by the Ninth Circuit's decision, that
Circuit's opinion may nonetheless provide persuasive authority for the parties and this Court to
consider.

ACCORDINGLY, THIS 17TH DAY OF NOVEMBER, 2020, IT IS HEREBY ORDERED
THAT on or before November 30, 2020, each party shall file a letter to the Court, not to
exceed two pages, setting forth its respective position as to whether proceedings in this
action should be stayed pending a decision by the Court of Appeals for the Ninth Circuit in
Consumer Financial Protection Bureau v. Seila Law LLC, No. 17-56324 on the appeal

presently before that Court.

 

 

Rébert D. Mariani
United States District Judge
